                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

MELVIN C. LEWIS,

      Petitioner,

v.                                                     Case No: 6:19-cv-810-Orl-40TBS

THE STATE OF FL, INC., STATE
ATTORNEY GENERAL, FIFTH DIST.
APPEAL VENUE, ORANGE COUNTY,
NINTH CIRCUIT, INC., ARAMIS D.
AYALA, ELIZABETH STARR, STEVE
JEWITT, KIETH A. CARSTEN,
WHITHEAD AND WILSON, J.J.
ESQUIRES, MUNICIPAL CITY OF
OAKLAND, FLORIDA, INC., ANGELA D.
CAMPBELL and ELIAS DEJESUS,

      Respondents.


                                         ORDER

      This matter comes before the Court on Plaintiff’s Motion for Default Judgment

Against Defendants, State of Florida, Inc. and/by State Attorney B.A.R. Agent Aramis D.

Ayala, Esquire (Doc. 32). Plaintiff argues that judgment should be entered against these

Defendants because they failed to respond to his summonses and complaint within 21

days of service (Doc. 32, ¶ 1). The motion is premature because Clerk’s defaults have not

been entered against these Defendants and it does not appear from the averments in the

motion that these Defendants have been properly served.

      If the Defendants have been properly served and had Clerk’s defaults already

been entered then the motion would still be denied because the Court is not persuaded

that Plaintiff’s complaint avers well pleaded facts which, accepted as true, would state a

cause of action.
       The motion itself is also insufficient for a variety of reasons including the failure to

include a memorandum of law as required by Local Rule 3.01(a) and the failure to state

the relief to be granted.

       For these reasons, Plaintiff’s motion for default judgment is DENIED.

       DONE and ORDERED in Orlando, Florida on June 17, 2019.




Copies furnished to:

       Counsel of Record
       Pro se Plaintiff




                                              -2-
